DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 April 2022 has been entered.
 
Amendments
This action is in response to amendments filed on 04 April 2022. As per applicant’s request, claims 21-26, 30-35 have been amended. Claims 21-38 are pending in the application.

Response to Arguments
The claim objections have been withdrawn.

The 35 U.S.C. 112(a) rejections of claims 22-26, 31-35 have been withdrawn.

The 35 U.S.C. 101 rejections of claim 21-29 have been withdrawn. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given by Donghee Kang, Reg. No. 59,061, in response to interview of 26 July 2022.
The claims have been amended as follows:
21. (Currently amended): A computer hardware system for predicting plant abnormality, the system comprising a processing system and a program storage media including computer program instructions, wherein the computer program instructions are executed by the processing system, the computer program instructions comprise: 
(a) receiving, by the processing system, a plurality of past tags and creating a plurality of tags by removing noise from the plurality of past tags; 
(b) calculating, by the processing system, a correlation coefficient for any two tags among the plurality of tags; 
(c) determining, by the processing system, one or more relevant tags for each tag based on correlation coefficients for any two tags among the plurality of tags, wherein the one or more relevant tags for each tag is an input tag for predicting each tag and the determining of the one or more relevant tags comprises assigning a plurality of primary tags and a plurality of secondary tags to each tag and removing at least one tag among the plurality of secondary tags from the plurality of primary tags, wherein the correlation between each of the plurality of secondary tags and each tag is greater than the correlation between each of the plurality of primary tags and each tag; 
(d) classifying, by the processing system, a tag type of each tag into an independent tag or a dependent tag, wherein a specific tag is determined to be the independent tag when a number of the one or more relevant tags of the specific tag is less than a specific percentage relative to the entire number of tags, and is determined to be the dependent tag when the number of the one or more relevant tags is greater than or equal to the specific percentage, wherein the specific tag without any primary tag is determined to be the independent tag; 
(e) training, by the processing system, a regression model using the plurality of tags and the one or more relevant tags; 
(f) generating, by the processing system, an estimated tag using the regression model and the one or more relevant tags; 
(g) outputting, by the processing system, an alarm when a residual of a measured tag and the estimated tag is greater than or equal to a threshold value; and 
(h) re-calculating, by the processing system, the estimated tag using a k-nearest neighbors (k-NN-) or boosting method, wherein a selection of the method is determined based on the alarm for each tag and the tag type.

22. (Currently amended): The system of claim 21, wherein the determining of the one or more relevant tags comprises: 
(a) selecting one tag from the plurality of tags, wherein the selecting of the one tag is repeated for all of the plurality of tags; 
(b) calculating an absolute value of the correlation coefficient between the selected tag and each of the rest of the plurality of tags; and 
(c) assigning 

23. (Currently amended): The system of claim 22, wherein the determining of the one or more relevant tags comprises: 
(a) selecting one tag from the plurality of tags, wherein the selecting of the one tag is repeated for all of the plurality of tags; 
(b) calculating an absolute value of the correlation coefficient between the selected tag and each of the rest of the plurality of tags; and 
(c) assigning 

24. (Currently amended): The system of claim 23, wherein the determining of the one or more relevant tags comprises: 
(a) removing at least one tag among the secondary tags
(b) assigning all tags except at least one tag for each secondary tag group as the one or more relevant tags to a tag without any relevant tags.

25. (Currently amended): The system of claim 24, wherein the determining of the one or more relevant tags comprises: determining a set of relevant tags wherein the set is all remaining primary tags after removing the at least one primary tag.

27. (Currently amended): The system of claim 21, wherein the re-calculating of the estimated tag comprises: 
re-calculating an updated estimated value of a tag using a k-NN method if the tag is an independent tag, wherein an input to the k-NN method is an estimated tag generated from the regression model.

28. (Currently amended): The system of claim 27, wherein the re-calculating the estimated tag comprises: 
re-calculating an updated estimated value of a tag using a k-NN method if the tag is a dependent tag and an alarm has been outputted, wherein an input to the k-NN method is an estimated tag generated from the regression model.

29. (Currently amended): The system of claim 28, wherein the re-calculating the estimated tag comprises: 
re-calculating an updated estimated value of a tag using a boosting method if the tag is a dependent tag and an alarm has not been outputted, wherein an input to the boosting method is an estimated tag generated from the regression model.

30. (Currently amended): A method for predicting plant abnormality, the method comprising: 
(a) receiving a plurality of past tags and creating a plurality of tags by removing noise from the plurality of past tags; 
(b) calculating a correlation coefficient for any two tags among the plurality of tags; 
(c) determining one or more relevant tags for each tag based on correlation coefficients for any two tags among the plurality of tags, wherein the one or more relevant tags for each tag is an input tag for predicting each tag and the determining of the one or more relevant tags comprises assigning a plurality of primary tags and a plurality of secondary tags to each tag and removing at least one tag among the plurality of secondary tags from the plurality of primary tags, wherein the correlation between each of the plurality of secondary tags and each tag is greater than the correlation between each of the plurality of primary tags and each tag; 
(d) classifying a tag type of each tag into an independent tag or a dependent tag, wherein a specific tag is determined to be the independent tag when a number of the one or more relevant tags of the specific tag is less than a specific percentage relative to the entire number of tags, and is determined to be the dependent tag when the number of the one or more relevant tags is greater than or equal to the specific percentage, wherein the specific tag without any primary tag is determined to be the independent tag; 
(e) training a regression model using the plurality of tags and the one or more relevant tags; 
(f) generating an estimated tag using the regression model and the one or more relevant tags; 
(h) outputting an alarm when a residual of a measured tag and the estimated tag is greater than or equal to a threshold value; and 
(g) re-calculating the estimated tag using a k-nearest neighbors (k-NN-) or boosting method, wherein a selection of the method is determined based on the alarm for each tag and the tag type.

31. (Currently amended): The system of claim 30, wherein the determining of the one or more relevant tags comprises: 
(a) selecting one tag from the plurality of tags, wherein the selecting of the one tag is repeated for all of the plurality of tags; 
(b) calculating an absolute value of the correlation coefficient between the selected tag and each of the rest of the plurality of tags; and 
(c) assigning 

32. (Currently amended): The system of claim 31, wherein the determining of the one or more relevant tags comprises: 
(a) selecting one tag from the plurality of tags, wherein the selecting of the one tag is repeated for all of the plurality of tags; 
(b) calculating an absolute value of the correlation coefficient between the selected tag and each of the rest of the plurality of tags; and 
(c) assigning 

33. (Currently amended): The system of claim 32, wherein the determining of the one or more relevant tags comprises: 
(a) removing at least one tag among the secondary tags
(b) assigning all tags except at least one tag for each secondary tag group as the one or more relevant tags to a tag without any relevant tags.

34. (Currently amended): The system of claim 33, wherein the determining of the one or more relevant tags comprises: determining a set of relevant tags wherein the set is all remaining primary tags after removing the at least one primary tag.

36. (Currently amended): The system of claim 30, wherein the re-calculating of the estimated tag comprises: 
re-calculating an updated estimated value of a tag using a k-NN method if the tag is an independent tag, wherein an input to the k-NN method is an estimated tag generated from the regression model.

37. (Currently amended): The system of claim 36, wherein the re-calculating the estimated tag comprises: 
re-calculating an updated estimated value of a tag using a k-NN method if the tag is a dependent tag and an alarm has been outputted, wherein an input to the k-NN method is an estimated tag generated from the regression model.

38. (Currently amended): The system of claim 37, wherein the re-calculating the estimated tag comprises: 
re-calculating an updated estimated value of a tag using a boosting method if the tag is a dependent tag and an alarm has not been outputted, wherein an input to the boosting method is an estimated tag generated from the regression model.

Allowable Subject Matter
Claims 21-38 are allowed.

The following is an examiner’s statement of reasons for allowance: in view of claims 21, 30 and further search, claims 21, 30 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 21:
…
(c) determining, by the processing system, one or more relevant tag for each tag based on correlation coefficients for any two tags among the plurality of tags, wherein the one or more relevant tag for each tag is an input tag for predicting each tag and the determining of the one or more relevant tag comprises assigning a plurality of primary tags and a plurality of secondary tags to each tag and removing at least one tag among the plurality of secondary tags from the plurality of primary tags, wherein the correlation between each of the plurality of secondary tags and each tag is greater than the correlation between each of the plurality of primary tags and each tag; 
(d) classifying, by the processing system, a tag type of each tag into an independent tag or a dependent tag, wherein a specific tag is determined to be the independent tag when a number of the relevant tags of the specific tag is less than a specific percentage relative to the entire number of tags, and is determined to be the dependent tag when the number of the relevant tags is greater than or equal to the specific percentage, wherein the specific tag without any primary tag is determined to be the independent tag;
…

Claim 30:
…
(c) determining one or more relevant tag for each tag based on correlation coefficients for any two tags among the plurality of tags, wherein the one or more relevant tag for each tag is an input tag for predicting each tag and the determining of the one or more relevant tag comprises assigning a plurality of primary tags and a plurality of secondary tags to each tag and removing at least one tag among the plurality of secondary tags from the plurality of primary tags, wherein the correlation between each of the plurality of secondary tags and each tag is greater than the correlation between each of the plurality of primary tags and each tag; 
(d) classifying a tag type of each tag into an independent tag or a dependent tag, wherein a specific tag is determined to be the independent tag when a number of the relevant tags of the specific tag is less than a specific percentage relative to the entire number of tags, and is determined to be the dependent tag when the number of the relevant tags is greater than or equal to the specific percentage, wherein the specific tag without any primary tag is determined to be the independent tag;
…

Regarding the cited limitations of claims 21, 30 which do not appear to be taught by the prior art: Rao et al. teaches determining correlation coefficients for tags in an industrial environment and grouping tags based on a threshold. Rao et al. further teaches determining independent and dependent tags for the groups and training a regression model using the tags to generate estimated tags to predict/detect failures. Chioua et al. teaches generating an alarm based on the estimated tag and recalculating the estimated tag based on the tag type and the alarm.
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. As noted above, the independent claims comprise the determining of the one or more relevant tag comprises assigning a plurality of primary tags and a plurality of secondary tags to each tag and removing at least one tag among the plurality of secondary tags from the plurality of primary tags, wherein the correlation between each of the plurality of secondary tags and each tag is greater than the correlation between each of the plurality of primary tags and each tag and wherein a specific tag is determined to be the independent tag when a number of the relevant tags of the specific tag is less than a specific percentage relative to the entire number of tags, and is determined to be the dependent tag when the number of the relevant tags is greater than or equal to the specific percentage, wherein the specific tag without any primary tag is determined to be the independent tag.
Therefore, the cited/applied prior art fails to teach or suggest each and every feature of each of the combination of features recited in the independent claims 21, 30.
When taken into context, the claims as a whole were not uncovered in the prior art; i.e., all dependent claims which depend from claims 21, 30 are allowed as they depend upon an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

	/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125